    Case 4:19-cr-00309-ALM-KPJ Document 95 Filed 05/06/20 Page 1 of 1 PageID #: 163



                             IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

     UNITED STATES OF AMERICA,                            §
                                                          §
                                                          §
     v.                                                   § CASE NUMBER 4:19-CR-00309-ALM
                                                          §
                                                          §
     ZACHARIAH LOGAN CARL (5),                            §
                                                          §


                                                    ORDER

.            The Court set a hearing to consider the matter of Defendant’s detention pending trial and

     Defendant waived his right to a detention hearing by the execution of waiver.

             It is therefore ORDERED that Defendant is detained pending trial without prejudice to

     his re-raising the issue of pretrial detention at any time.

              So ORDERED and SIGNED this 6th day of May, 2020.




                                                      ____________________________________
                                                      KIMBERLY C. PRIEST JOHNSON
                                                      UNITED STATES MAGISTRATE JUDGE
